EXHIBIT 10.41

November 12, 2012

Mr. Peter T. Thomas

Vice President, Polymer and Ceramic Engineered Materials

Ferro Corporation

Dear Peter:

On behalf of Ferro Corporation (the “Company”), I am pleased to offer you the
position of Interim President and Chief Executive Officer of the Company
(“Interim CEO”) as further described in this offer letter (“Letter”).

Term

The term of your service as Interim CEO will be for an initial period of six
months commencing if and when the Effective Date occurs (the “Initial Term”),
and will continue after the Initial Term on a month-to-month basis (the “Monthly
Term” and, together with the Initial Term, the “Term”). The Initial Term is
subject to earlier termination upon at least five days’ prior written notice by
either you or the Company’s Board of Directors (the “Board”), and the Monthly
Term is subject to termination upon at least five days’ prior written notice by
either you or the Board in advance of either the commencement or a monthly
renewal of such Monthly Term. For purposes of this Letter, “Effective Date”
means the date on which, if at all, the Chief Executive Officer of the Company
as of the date of this Letter ceases serving in such capacity prior to
December 31, 2012. Notwithstanding anything in this Letter to the contrary, your
service as Interim CEO during the Term will be at the pleasure of the Board.

Duties and Transition

As Interim CEO, you will have such duties, responsibilities and authority as are
customarily incident to the principal executive officer of a publicly traded
corporation, and will also assist the Company with the identification of, hiring
of and/or transition of duties, responsibilities and authority (both during and
for at least six months after the Term) to the next principal executive officer
of the Company (the “New CEO”) to the extent reasonably requested by the Board.
During your service as Interim CEO, you will report to the Board and will work
primarily at the Company’s headquarters at 6060 Parkland Boulevard in Mayfield
Heights, Ohio. Your appointment as Interim CEO is subject to approval by the
Board, and any changes to your current compensation package as outlined in this
Letter are subject to approval of the Compensation Committee of the Board (the
“Compensation Committee”).

Equity-Based Compensation

If and when the Effective Date occurs, you will receive an award of phantom
Common Stock units under Section 4(e) of the Company’s 2010 Long-Term Incentive
Plan (the “Plan”), which phantom Common Stock units will be settled solely in
cash (such phantom Common Stock units, the “Restricted Share Units” or “RSUs”),
with a grant date for the award of the Effective Date and as further described
in this paragraph (the “RSU Grant”) (for purposes of this Letter, “Common Stock”
refers to shares of the Company’s Common Stock, par value $1.00 per share). The
number of RSUs subject to the RSU Grant (rounded down to the nearest whole RSU)
will be equal to the quotient of (1) $400,000 divided by (2) the closing price
for the Common Stock on the New York Stock Exchange as reported for the day
immediately prior to the Effective Date (or if there are no sales of Common
Stock on the day immediately prior to the Effective Date, on the next preceding
trading day during which such sales occurred). The

 

1



--------------------------------------------------------------------------------

RSUs subject to the RSU Grant will become nonforfeitable on, and will be settled
in cash within 10 days after, the second anniversary of the Grant Date provided
that you continue to be employed by the Company on such date. The RSU Grant will
be evidenced by an award agreement that complies with the Plan and that is in
substantially the form as approved by the Compensation Committee (the “RSU
Agreement”), and will be subject to and on such other terms and conditions as
required under the Plan or as set forth in the RSU Agreement.

Initial Cash Bonus

If and when the Effective Date occurs, you will be entitled to receive an
initial cash bonus equal to $200,000 (the “Initial Cash Bonus”), which Initial
Cash Bonus will be paid in a lump sum within 10 days of the Effective Date.

Monthly Cash Bonus

If and when the Effective Date occurs, you will be eligible to receive a monthly
cash bonus equal in the aggregate to $198,000 (the “Monthly Cash Bonus”), which
Monthly Cash Bonus will be paid in six equal installments on each of the first
six monthly anniversaries of the Effective Date (each, a “Monthly Vesting Date”)
provided that you continue to be employed by the Company on such Monthly Vesting
Date.

Discretionary Cash Bonus

If and when the Effective Date occurs, you will be eligible to receive a
discretionary cash bonus (the “Discretionary Cash Bonus”) of up to $200,000:
(1) which Discretionary Cash Bonus will be payable on the earlier to occur of
(A) the first anniversary of the Effective Date, provided that you continue to
be employed by the Company on such first anniversary, and (B) the six-month
anniversary of the date on which a New CEO commences service to the Company as
such, provided that you continue to be employed by the Company on such six-month
anniversary; and (2) with the final payout amount of the Discretionary Cash
Bonus determined by the Committee based on its subjective assessment of your
performance and service to the Company for the initial six-month period after
the Effective Date (with the Committee retaining the discretion to reduce the
final payout, including to zero, based on such subjective assessment). The
Discretionary Cash Bonus will be subject to any applicable Company “clawback”
policies that may be in effect from time to time.

Changes to Executive Separation Policy Pay and Benefits

If and when the Effective Date occurs, the Company will take prompt action so
that, for purposes of the Company’s Executive Separation Policy adopted June 23,
2010 (the “Separation Policy”), you will be entitled to receive severance pay
and benefits under Separation Policy Section 3.B at the same level as those to
be received by the Company’s “Chief Executive Officer” under Separation Policy
Section 3.B (generally entitling you to severance pay and benefits consisting of
(1) 24 months of base salary, (2) two times your “target” annual incentive for
the year of termination, (3) a pro-rata actual annual incentive for the year of
termination, (4) up to 24 months of continued health coverage and (5) up to
$25,000 in reasonable outplacement services for up to two years). In addition,
if and when the Effective Date occurs, the Company will take prompt action so
that, until the first anniversary of the date on which a New CEO commences
service to the Company as such, but solely for purposes of your participation
under the Separation Policy, “Good Reason” as defined in the Separation Policy
will also mean the occurrence of: (1) a reduction in your annual base salary
rate or annual or long-term incentive compensation opportunities below your
annual base salary rate or annual or long-term incentive compensation
opportunities in effect immediately prior to your service as Interim CEO; (2) a
change in your reporting duties, authorities or responsibilities such that you
do not or no longer report directly to the Company’s principal executive
officer; or (3) any relocation of your principal place of employment with the
Company. Except as provided in the two immediately preceding sentences, the
Separation Policy will continue to cover you as provided for in the Separation
Policy.

 

2



--------------------------------------------------------------------------------

Amendment to Change in Control Agreement

If and when the Effective Date occurs, you and the Company agree to execute an
amendment to the Change in Control Agreement, dated as of January 1, 2009, by
and between the Company and you (the “Change in Control Agreement”), so that,
until the six-month anniversary of the date on which a New CEO commences service
to the Company as such:

 

  • Reference in Section 2.2.D(1) of the Change in Control Agreement to “12
times” will be deemed to be “18 times” (generally providing for an amount equal
to 18 times (rather than 12 times) your base salary to be deposited into a trust
account after a “Potential Change in Control” (as defined in the Change in
Control Agreement));

 

  • Reference in Section 3.4.B(2) of the Change in Control Agreement to “Two”
will be deemed to be “Three” (generally providing you with a termination payment
equal to three times (rather than two times) your annual base salary plus a
target annual incentive);

 

  • Reference in Section 3.4.C of the Change in Control Agreement to “24 months”
will be deemed to be “36 months” (generally providing you with three years
(rather than two years) of continued welfare benefits, but not providing you
with any change in the amount of additional benefits you would receive under the
Company’s defined benefit retirement plans or defined contribution retirement
plans); and

 

  • Except as provided in the three immediately preceding bullet points, the
Change in Control Agreement will continue to cover you as provided for in the
Change in Control Agreement.

General

The Company may withhold from any amounts payable to you all federal, state,
city or other taxes as the Company is required to withhold. Notwithstanding any
other provision of this Letter, the Company is not obligated to guarantee any
particular tax result for you with respect to any payment or benefit provided to
you, and you are responsible for any taxes imposed on you with respect to any
such payment or benefit. Nothing in this Letter will be construed as a guarantee
of continuing employment for any specified period. Your employment with the
Company is at-will and is terminable by you or the Company at any time, with or
without cause.

This Letter may be modified or terminated only in a writing signed by both you
and an authorized representative of the Company.

To the extent applicable, it is intended that the compensation arrangements
described in this Letter comply with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), and this Letter will be interpreted
consistent with this intent. This Letter and all questions arising in connection
herewith shall be governed by the laws of the State of Ohio, with venue in any
court of competent jurisdiction located in the State of Ohio.

 

3



--------------------------------------------------------------------------------

Sincerely,

/s/ Richard J. Hipple

Mr. Richard J. Hipple

Lead Director and Chairman of the Compensation Committee

Ferro Corporation

I accept this offer to serve as Interim CEO of the Company if and when the
Effective Date occurs and agree to the terms and conditions outlined in this
Letter.

/s/ Peter T. Thomas                                 

Mr. Peter T. Thomas

November 12, 2012                                 

Date

 

4